Title: Peter Cardelli to Thomas Jefferson, 8 July 1819
From: Cardelli, Peter
To: Jefferson, Thomas


          
            Exellance
             Washington 8 Juilliet 1819 at the Capitol.
          
          Je suis bien desolé de ne pas recevoir la Caisse de Votre buste; il y a  cinq saimaimes d que je suis parti de Monticello; tous mes affaires sont appuyé a cett’Ouvraje que je doit montrer au President a son retour . . je sacrifie se que je peut gagner au Capitol pour cela!
          Je vous en prie; de donner ordre a Votre Expedictionier s’il n’y à pas d’occasion par Eaux, qu’il expedie par le staje, pour vous qu’on ne la mettent pas en dehors - - - - - Pardonez ma liberté,
          J’ai terminé celui de Mr Madison avec beacoup de satisfaction.
          J’ai Su que les italiens sont arrive chez Vous. Je me suis informè pour savoir le prix de Colonnes a tant par pied.—mais on ne peut pas le fixer a cause qu’il y à des stone plus ou moins  dur.—
          il y auroit bien ici des taillieur de Pierre qui Viendrais a travailier au Colleje, mais pas a Moins de deux dollar et le Lojement compris. …
          Je Vous prie en Grace  Avoir la Beaunte de faire axcellerer la Caisse; je suis bien faché de ne pas l’avoir prit avec moi; je spere pourtent qu’elle ne sairà pas perdue … mais j’en suis bien en Peine. …
          Prie de Grace mes plus grands Respects à toutte l’Aimable Fameille etc etc etc
          
             et suis de Votre Exellance le tres humbe serviteur
            Pr Cardelli . .
          
         
          Editors’ Translation
          
            
              Excellency
               Washington 8 July 1819 at the Capitol.
            
            I am quite distressed not to have received the box with your bust. It has been five weeks since I left Monticello. All my affairs depend on this work, which I must show to the president on his return . . And for this I am sacrificing what I might be earning at the Capitol!
             I beg you to order your shipper to send it by the stagecoach, if there is no opportunity to do so by water, so long as it is not placed in the open air - - - - - Pardon the liberty I take,
            I have finished that of Mr. Madison with great satisfaction.
            I have learned that the Italians have arrived at your place. I inquired about the price of columns per foot, but it cannot be thus fixed because some stones are harder than others.—
            Many stonecutters here would work at the college, but for nothing less than two dollars plus lodging. …
            I beg you to have the goodness to speed the box along. I am very sorry that I did not take it with me. I hope that it will not get lost … I am quite anxious about it. …
            Pray kindly extend my highest respects to your entire amiable family etc. etc. etc.
            
              and I am your excellency’s most humble servant
              Pr Cardelli . .
            
          
         